Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 14, 2021

                                       No. 04-21-00159-CV

                          IN THE INTEREST OF D.D.V., A CHILD

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA00206
                        Honorable Linda A. Rodriguez, Judge Presiding

                                          ORDER

       On April 19, 2021, appellant filed a notice of appeal stating her intent to appeal a final
decree of termination “rendered on April 5, 2021.” The clerk’s record was filed on May 10,
2021. Although the clerk’s record contains the judge’s notes, the clerk’s record did not contain
an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL
3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem. op.) (noting judge’s
notes do not constitute a final order). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order.

         “[A]n appeal may be prosecuted only from a final judgment.” Ne. Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because no final order has been entered in the
underlying case, we ORDER appellant to show cause in writing by May 24, 2021 why this
appeal should not be dismissed for lack of jurisdiction. If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). If a
supplemental clerk’s record is required to establish this court’s jurisdiction, appellant must ask
the trial court clerk to prepare one and must notify the clerk of this court that such a request was
made. All deadlines in this matter are suspended until further order of the court.



                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court